Exhibit 10.1

SECOND AMENDMENT TO

LOAN AND SECURITY AGREEMENT

This Second Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of January 18, 2019, by and between PACIFIC WESTERN BANK, a
California state chartered bank (“Bank”), and UNUM THERAPEUTICS INC. (formerly
known as Unum Therapeutics, Inc.) (“Borrower”),

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of January 19, 2017, as amended by that certain First Amendment to Loan and
Security Agreement, dated as of July 6, 2018 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

 

1)

Amendments.

 

  a)

Section 2.1(b)(i) of the Agreement is hereby amended and restated to read as
follows:

(i) Subject to and upon the terms and conditions of this Agreement, Bank agrees
to make a term loan to Borrower in principal amount not to exceed $15,000,000
(the “Term Loan”), in a single advance. Borrower may request the Term Loan at
any time from the Closing Date through the Availability End Date. The proceeds
of the Term Loan shall be used for general working capital purposes, capital
expenditures and/or general corporate purposes.

 

  b)

Section 2.1(b)(ii) of the Agreement is hereby amended and restated to read as
follows:

(ii) Interest shall accrue from the date of the Term Loan at the rate specified
in Section 2.3(a), and prior to the Amortization Date shall be payable monthly
in arrears beginning on the first day of the month next following the date such
Term Loan was made, and continuing on the first day of each month thereafter.
Any Term Loan that is outstanding on the Amortization Date shall be payable in
24 equal monthly installments of principal, plus all accrued but unpaid
interest, beginning on the Amortization Date and continuing on the first day of
each month thereafter through the Term Loan Maturity Date, at which time all
outstanding amounts due in connection with the Term Loan and any other
outstanding amounts due under this Agreement shall be immediately due and
payable. Term Loan, once repaid, may not be reborrowed. Borrower may prepay any
Term Loan without penalty or premium.

 

  c)

Section 2.3(a) of the Agreement is hereby amended and restated to read as
follows:

(a) Interest Rate. Except as set forth in Section 2.3(b), the Term Loan shall
bear interest, on the outstanding daily balance thereof, at a variable annual
rate equal to the greater of (A) 0.25% above the Prime Rate then in effect, or
(B) 3.75%.

 

  d)

Section 2.3(a) of the Agreement is hereby amended and restated to read as
follows:

6.6 Primary Depository. Borrower shall at all times maintain at least the lesser
of $50,000,000 or substantially all of its cash in depository and operating
accounts with Bank or its Affiliates. Without limitation of the foregoing, of
the foregoing cash balances maintained with Bank and its Affiliates, (i) until
the Term Loan has been funded in accordance with Section 2.1(b)(i), Borrower
shall maintain at least the lesser of $50,000,000 or substantially all cash in
accounts with Bank, and (ii) after the Term Loan has been funded in accordance
with Section 2.1(b)(i), Borrower shall



--------------------------------------------------------------------------------

maintain at least the lesser of $15,000,000 or substantially all of the
foregoing cash balance in accounts with Bank. Borrower may maintain any excess
amounts with other financial institutions, provided that Borrower, Bank, and any
such financial institution shall have entered into an account control agreement
with respect to any such accounts, in form and substance satisfactory to Bank,
provided that no account control agreement shall be required for the Silicon
Valley Bank Cash Collateral Account at Silicon Valley Bank if the balance does
not exceed $1,255,400 at any time. Borrower may transfer cash to the MSC
Subsidiary so long as the MSC Investment Conditions have been met.

 

  e)

Exhibit A to the Agreement is hereby amended by amending or restating, or
adding, in appropriate alphabetical order, as applicable, the following defined
terms to read as follows:

“Amortization Date” means July 1, 2020, provided that if Borrower shall have
provided evidence satisfactory to Bank that Borrower has received after the
Second Amendment Date not less than $50,000,000 in net cash proceeds from the
issuance of capital stock or as non-refundable strategic collaboration cash
payments (including upfront or other milestone payments, but excluding
cost-sharing payments) prior to June 30, 2020, the Amortization Date shall be
extended to April 1, 2021.

“Availability End Date” means June 30, 2019.

“Second Amendment Date” means January 18, 2019.

“Term Loan Maturity Date” means the two year anniversary of the Amortization
Date (as in effect from time to time).

 

  f)

Exhibit D to the Agreement is hereby amended and restated as set forth in
Exhibit D attached hereto.

 

  g)

Each reference in the Agreement and in any other Loan Document to “Unum
Therapeutics, Inc.” shall be replaced with “Unum Therapeutics Inc.”.

 

2)

Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects, Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement and the security interest as granted as of
the Closing Date continues without novation.

 

3)

Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment. This Amendment constitutes a legal, valid and binding obligation
enforceable against Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity. No Event of
Default or failure of condition has occurred or exists, or would exist with
notice or lapse of time or both under the Agreement or any other Loan Document.

 

4)

This Amendment and any documents executed in connection herewith or pursuant
hereto contain the entire agreement between the parties with respect to the
subject matter hereof and supersede all prior agreements, understandings, offers
and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect.



--------------------------------------------------------------------------------

5)

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

 

6)

The terms of Section 11 of the Agreement are incorporated by reference herein,
mutatis mutandis.

 

7)

As a condition to the effectiveness of this Amendment, Bank shall have received,
in form and substance satisfactory to Bank, the following:

 

  a)

this Amendment, duly executed by Borrower;

 

  b)

a Borrower Information Certificate, duly executed by Borrower;

 

  c)

a copy of Borrower’s organizational documents, as in effect as of the Second
Amendment Date;

 

  d)

payment of an amendment fee of $15,000 and all Bank Expenses, including Bank’s
expenses for the documentation of this amendment and any related documents, and
any UCC, good standing or intellectual property search or filing fees, which may
be debited from any of Borrower’s deposit account maintained with Bank; and

 

  e)

such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT]

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

UNUM THERAPEUTICS INC.      PACIFIC WESTERN BANK By:  

/s/ Charles Wilson

     By:  

/s/ Joseph Holmos Dogue

Name:   Charles Wilson      Name:   Joseph Holmos Dogue Title:   President & CEO
     Title:   Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE